                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

TIMOTHY O'LAUGHLIN,                               )
                                                  )
                Plaintiff,                        )
                                                  )
         v.                                       )         No. 4:18-CV-1552 NCC
                                                  )
THE BOEING COMPANY, et al.,                       )
                                                  )
                Defendants.                       )

                                MEMORANDUM AND ORDER

       Before the Court is plaintiffs motion for reconsideration of the dismissal of his

employment discrimination lawsuit. After reviewing the grounds raised by plaintiff, the Court

will decline to alter or amend the judgment of this Court. The Court concludes that plaintiffs

motion fails to point to any manifest errors of law or fact, or any newly discovered evidence.

       For example, plaintiff has still failed to produce a timely filed charge of discrimination in

this action, stating instead that although he filed a timely charge, it was "lost in a fire." This

directly contradicts his sworn testimony in his complaint that although he was terminated by The

Boeing Company in August of 2000, he did not file a charge of discrimination with the EEOC

until October of 2010, over nine years later. Therefore, plaintiffs filing was way outside the 300-

day time period required by 42 U.S.C. § 2000e-5(e)(l) and his case is subject to dismissal for

failure to timely exhaust his administrative remedies. 1



1
  The Court notes that although plaintiff has additionally checked the box on his complaint that
he is suing The Boing Company under the Rehabilitation Act of 1973, as amended, 29 U.S.C. §§
701, et seq., for employment discrimination on the basis of a disability" by an employer which
constitutes a program or activity receiving federal financial assistance, plaintiff has failed to
timely exhaust his administrative remedies under the Rehabilitation Act. Moreover, there is no
indication that The Boing Company's employment arm, or the specific program under which
plaintiff was employed at Boeing in 2000, receives federal financial assistance. The ban on
         Plaintiffs motion for relief can be said to merely revisit old arguments, which this Court

has previously addressed. Plaintiff is therefore not entitled to reconsideration of the dismissal of

this action, and his motion will be denied.

         Accordingly,

         IT IS HEREBY ORDERED that plaintiffs motion for reconsideration of the dismissal

of his employment discrimination action [Doc. #12] is DENIED.

         IT IS FURTHER ORDERED that an appeal of this action would not be taken in good

faith.

         IT IS FURTHER ORDERED that to the extent plaintiff wishes to bring arguments

relative to his competency and his request for conditional or unconditional release from

confinement, he must file a separate habeas action in the United States District Court for the

Western District of Missouri.

         Dated   this&~ ofNovember, 2018.                  .               /   ~
                                                 ~~
                                                  RONNIE L. WHITE
                                                  UNITED STATES DISTRICT JUDGE




discrimination under the Rehabilitation Act is limited to specific programs or activities receiving
federal financial assistance. See, e.g., Gore v. GTE South, Inc, 917 F.Supp 1564 (M.D.Ala 1996)
(Rehabilitation Act was inapplicable to former telephone operator's claim of handicap
discrimination where it was undisputed that employment as telephone operator was in no respect
a program or activity receiving federal financial assistance.); Shatz v. American Airlines, Inc.,
323 F.Supp.2d 1315 (S.D. FL 2004), affirmed 420 F.33d 1332 (11th Cir. 2005) (Private entity's
receipt of federal funds pursuant to Essential Air Service program does not trigger applicability
of Rehabilitation Act to all operations of entity, if entity receives such funds only for that
specific and limited purpose.). Because plaintiff has not properly alleged that the program under
which he was employed at The Boeing Company, and not just the entire company in general,
received financial assistance from the Federal Government, plaintiff cannot establish a claim
under the Rehabilitation Act.
                                                 2
